DETAILED ACTION

Claims 1-16 are pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/5/19 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.

Claim Interpretation

It is noted that the phrase “light smokers” has been defined in the specification as an individuals who smoke during at most 25 years, including patients who did not stop smoking but started less than 25 years or cumulated less than 25 years smoking in their life (Specification, page 8, lines 33-37). 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on claim 1 and recites the limitation, “wherein the tumor is considered non-immunogenic if no CTL response specific for the peptide of SEQ ID NO:1 …… is detectable in a blood sample from the patient before vaccination”. Claim 5 depends on claim 4 and further limits the time for blood sample collection to less than 2 weeks. As written, it is unclear whether the methods are intended to include the step of determining a CTL response specific for a peptide as recited in claim 5 prior to vaccination, or whether applicant is simply attempting to define what is meant by the term “non-immunogenic”. Thus, the metes and bounds of the claimed methods cannot be determined as it is unclear whether a step of testing for a CTL response prior to vaccination is a part of the method as claimed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotsakis et al. (2014) Lung Cancer, Vol. 86, 59-66, as evidenced by Georgoulias et al. (2013) Clinical Lung Cancer, Vol. 14 (4), 461-465. 
Kotsakis et al. teaches method of treating non small cell lung cancer (NSCLC) in HLA-A*0201 positive patients by peptide vaccination comprising two subcutaneous injections of the cryptic TERT572Y peptide (Vx-001) followed by four injections of native TERT572 peptide (Kotsakis et al., pages 59-62). Kotsakis et al. teaches that the patients received prior chemotherapy and/or radiotherapy, and that the patients included males, patients over 65 years of age, and patients with non-squamous or squamous NSCLC (Kotsakis et al., page 62, Table 2). Kotsakis et al. further teaches testing CTL obtained from the blood of patients pre-vaccination in an IFN-gamma ELISpot assay to determine immunological response to the native TERT572 peptide (Kotsakis et al., pages 62-63, Figure 1).  Figure 1 shows no response from the patients CTL to the native TERT572 peptide. Note that while Kotsakis et al. does not specifically teach the use of the IFN-gamma ELISpot assay for determining whether the patient will be a good responder to immunotherapy, Kotsakis et al. teaches a methodology which is identical to that claimed. Further, Kotsakis et al. shows that the patients with no immunological response to native TERT572 were responsive to vaccination with the cryptic 572Y peptide and to later vaccination with the native TERT572 peptide. Kotsakis et al. demonstrates the development of an immunological response to the TERT572 post vaccination with the cryptic TERT572Y peptide which increased after additional vaccination with the native TERT572 peptide, and a statistically significant increase in survival following peptide vaccination in both patients with stable disease and progressive disease pre-vaccination (Kotsakis et al., pages 63-64, Figure 1 and 2, and Tables 3 and 4). 
In regards to the sequence of the cryptic TERT572Y (Vx-001) peptide and the native TERT572 peptide, while Kotsakis et al. does not specifically provide the sequence of these peptides, the sequences of the cryptic TERT572Y (Vx-001) peptide and the native TERT572 peptide are 100% identical to SEQ ID NOS 2 and 1 respectively as evidenced by Georgoulias et al. On page 462, Georgoulias et al. teaches that the sequence of TERT572Y is YLFFYRKSV and the sequence of TERT572 is RLFFYRKSV. 
Thus, by teaching all the limitations of the claims as written, Kotsakis et al. anticipates the instant invention as claimed. 

Claims 1-3, and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT01935154 (Version 7, submitted December 8, 2015), Clinical Trials.gov, archive, pages 1-11, as evidenced by Kotsakis et al. (2014) Lung Cancer, Vol. 86, 59-66, and Gridelli et al. (2020) Brit. J. Canc., https://doi.org/10.1038/s41416-020-0785-y, pages 1-6. 
The NCT01935154 clinical trial began in 2012 and was first submitted to the NIH database of clinical trials on August 26, 2013. The version cited here is the version submitted on December 8, 2015, which indicates that at that time the study was no longer recruiting participants (NCT01935154, page 2). The NCT01935154 clinical trial was designed to study the efficacy of the Vx001 Vaccine in NSCLC patients where patient selection criteria included HLA-A*0201 positive, TERT positive IV or recurrent stage I-III NSCLC who had received platinum based 1st line chemotherapy and who were classified as CR, PR, or SD (NCT01935154, pages 2-6). 
The NCT01935154 clinical trial doesn’t define the components of the Vx001 Vaccine; however, the Vx001 vaccine was known to comprise the TERT572Y cryptic peptide and the native TERT572 peptide as evidenced by Kotsakis et al. (Kotsakis et al., page 60). The NCT01935154 clinical trial further doesn’t identify the characteristics of the participants enrolled in the study. However, Gridelli et al. provides the final results of NCT01935154 clinical trial, and provides specific details regarding the characteristics of the enrolled participants including age, sex, histology of the NSCLC, and smoking status of the participants. Although Gridelli et al. is a post-filing reference, it is only relied upon in this rejection as evidence of the characteristics of the participants who were enrolled in the NCT01935154 clinical trial, which has stopped accepting participants as of December 8, 2015. Gridelli et al. states that the participants in this study included males, patients over 65, patients with non-squamous NSCLC, and  both never smokers and light smokers (<25 years) (Gridelli et al., page 4, Table I). These characteristics are inherent to these patients. As such, the NCT01935154 clinical trial anticipates the instant methods as claimed. 

Claims 1-4, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent 8,663,645 (March 4, 2014), hereafter referred to as Kosmatopoulos et al.
Kosmatopoulos et al. teaches methods of treating cancer by vaccinating patients with 2 doses of the cryptic TERT572Y peptide followed by 4 doses of the native TERT572 peptide, where the patient has NSCLC, where the patient is male, and where the patient is over 65 (Kosmatopoulos et al., columns 6-14 and Table 2). Note further that Figure 2 shows that the patients with TERT positive tumors did not have TERT reactive CTL prior to vaccination, i.e. the TERT positive tumors in these patients were not immunogenic. Thus, by teaching all the limitations of the methods as claimed, Kosmatopoulos et al. anticipates the instant methods as claimed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kotsakis et al. (2014) Lung Cancer, Vol. 86, 59-66, in view of Georgoulias et al. (2013) Clinical Lung Cancer, Vol. 14 (4), 461-465.
Kotsakis et al. teaches method of treating non small cell lung cancer (NSCLC) in HLA-A*0201 positive patients by peptide vaccination comprising two subcutaneous injections of the cryptic TERT572Y peptide (Vx-001) followed by four injections of native TERT572 peptide (Kotsakis et al., pages 59-62). Kotsakis et al. teaches that the patients received prior chemotherapy and/or radiotherapy, and that the patients included males, patients over 65 years of age, and patients with non-squamous or squamous NSCLC (Kotsakis et al., page 62, Table 2). Kotsakis et al. further teaches testing CTL obtained from the blood of patients pre-vaccination in an IFN-gamma ELISpot assay to determine immunological response to the native TERT572 peptide (Kotsakis et al., pages 62-63, Figure 1).  Figure 1 of Kotsakis et al. shows no response from the patients CTL to the native TERT572 peptide prior to vaccination. Note that while Kotsakis et al. does not specifically teach the use of the IFN-gamma ELISpot assay for determining whether the patient will be a good responder to immunotherapy, Kotsakis et al. teaches a methodology which is identical to that claimed. Further, Kotsakis et al. shows that the patients with no immunological response to native TERT572 were responsive to vaccination with the cryptic 572Y peptide and to later vaccination with the native TERT572 peptide. Kotsakis et al. also demonstrates the development of an immunological response to TERT572 post vaccination with the cryptic TERT572Y peptide which increased after additional vaccination with the native TERT572 peptide, and a statistically significant increase in survival following peptide vaccination in both patients with stable disease and progressive disease pre-vaccination (Kotsakis et al., pages 63-64, Figure 1 and 2, and Tables 3 and 4). 
In regards to the sequence of the cryptic TERT572Y (Vx-001) peptide and the native TERT572 peptide, while Kotsakis et al. does not specifically provide the sequence of these peptides, Georgoulias et al. teaches that the sequences of the cryptic TERT572Y (Vx-001) peptide and the native TERT572 peptide are 100% identical to SEQ ID NOS 2 and 1 respectively. Specifically, Georgoulias et al. teaches that the sequence of TERT572Y is YLFFYRKSV and the sequence of TERT572 is RLFFYRKSV (Georgoulias et al., page 462). Further in regards to the treatment of patients who received platinum based chemotherapy prior to vaccination and who exhibited a response to the chemotherapy prior to vaccination, and the timing of collecting a blood sample for CTL analysis, Georgoulias et al. supplements Kotsakis et al. by describing a similar clinical trial using the same vaccination strategy with TERT572Y and TERT572 for the treatment of NSCLC in patients who have received prior therapy with a platinum based chemotherapeutic. Georgoulias et al. teaches a detailed protocol involving selecting patients for treatment with the TERT572Y and TERT572 peptides within 3 weeks of completion of  first line platinum based chemotherapy, where the patients are tested and selected for HLA-A*0201 positivity, TERT positive NSCLC, and stable or progressive disease (Georgoulias et al., pages 463-464). Note that Georgoulias et al., like Kotsakis et al. teaches the treatment of both patients with stable disease and progressive disease following chemotherapy.  Georgoulias et al. further teaches additional testing to be completed prior to vaccination to establish a baseline for the trial, including various scans and the testing of blood samples from the patients for immune responses (Georgoulias et al., page 464). Therefore, based on the teachings of Georgoulias et al. to test for various parameters affecting selection for the clinical trial and to establish baseline values for patients prior to vaccination and within 3 weeks of completion of platinum based chemotherapy, including the testing of blood samples for immune response, it would have been prima facie obvious to the skilled artisan at the time of filing to obtain a blood sample from a patient at any time within 3 weeks, such as 3 days, 1 week, 10 days etc.,  after completion of platinum based chemotherapy for an NSCLC and to use the blood sample in the IFN-gamma ELISpot methods of testing blood derived CTL for native TERT572 immunogenicity taught by Kotsakis et al. to establish baseline immunity prior to vaccination with TERT572Y and TERT572 for the treatment of NSCLC with a reasonable expectation of success. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kotsakis et al. (2014) Lung Cancer, Vol. 86, 59-66, in view of Georgoulias et al. (2013) Clinical Lung Cancer, Vol. 14 (4), 461-465, as applied to claims 1-7 and 10-15 above, and further in view of Slota et al. (2011) Exp. Rev. Vaccines, Vol. 10(3), 299-306. doi:10.1586/erv.10.169, pages 1-14. 
The teachings of Kotsakis et al. for methods of treating non small cell lung cancer (NSCLC) in HLA-A*0201 positive patients by peptide vaccination comprising two subcutaneous injections of the cryptic TERT572Y peptide (Vx-001) followed by four injections of native TERT572 peptide, and the further teachings of Kotsakis et al. for testing CTL obtained from the blood of patients pre-vaccination in an IFN-gamma ELISpot assay to determine immunological response to the native TERT572 peptide have been set forth in detail above. 
While Kotsakis et al. teaches an IFN-gamma ELISpot assay which utilizes a TERT572 peptide (SEQ ID NO:1 as taught by Georgoulias et al.) for testing immunogenicity and an no peptide (unstimulated) as the negative control, Kotsakis et al. does not teach to include an irrelevant peptide as a negative control in the IFN-gamma ELISpot assay. Slota et al. supplements Kotsakis et al. by teaching the use of the IFN-gamma ELISpot assay for assessment of antigen specific T cell responses in clinical trials, and by stipulating that all ELISpot assays utilized in clinical trials should preferably include a negative control which is an irrelevant peptide (Slota et al., pages 1-2 and 7).  Thus, in view of the motivation to include an irrelevant peptide as a negative control in ELISpot assays used in clinical trials, it would have been prima facie obvious to the skilled artisan at the time of filing to provide an IFN-gamma ELISpot assay comprising the IFN-gamma ELISpot plate and reagents and both the TERT572 peptide (SEQ ID NO:1) and an irrelevant peptide for use in determining T cells responses from patients in the clinical trial taught by Kotsakis et al. both pre and post vaccination with a reasonable expectation of success.   

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of  U.S. Patent 8,663,645, hereafter referred to as the ‘645 patent, in view of Georgoulias et al. (2013) Clinical Lung Cancer, Vol. 14 (4), 461-465, and Kotsakis et al. (2014) Lung Cancer, Vol. 86, 59-66.
The claims of the ‘645 patent recite methods comprising vaccinating patients against a tumor antigen by vaccinating with the cryptic TERT572Y peptide (SEQ ID NO:2) followed by vaccination with the native TERT572 peptide (SEQ ID NO:1). While the ‘645 patent claims encompass the instant claims, they do not recite the characteristics of the patients vaccinated, or the tumor to be treated. Georgoulias et al. supplements the ‘645 patent claims by teaching a clinical trial for patients with treating patients with NSCLC with Vx001, which comprises vaccinating with TERT572Y (SEQ ID NO:2) followed by vaccination with TERT572 (SEQ ID NO:1), the exact same methodology as claimed in the ‘645 patent claims. Georgoulias et al. further teaches the treatment of patients who received platinum based chemotherapy prior to vaccination, who further exhibited a response to the chemotherapy prior to vaccination, and who were tested and selected for HLA-A*0201 positivity, TERT positive NSCLC, and stable or progressive disease (Georgoulias et al., pages 463-464). Georgoulias et al. further teaches additional testing to be completed prior to vaccination to establish a baseline for the trial, including various scans and the testing of blood samples from the patients for immune responses (Georgoulias et al., page 464). Kotsakis et al. also teaches the same methodology of treating cancer recited in the ‘645 patent claims. Kotsakis et al. teaches the treatment of non small cell lung cancer (NSCLC) in HLA-A*0201 positive patients by peptide vaccination comprising two subcutaneous injections of the cryptic TERT572Y peptide (Vx-001) followed by four injections of native TERT572 peptide, where the patients received prior chemotherapy and/or radiotherapy, and the patients included males, patients over 65 years of age, and patients with non-squamous or squamous NSCLC ((Kotsakis et al., pages 59-62, and Table 2). Kotsakis et al. further teaches testing CTL obtained from the blood of patients pre-vaccination in an IFN-gamma ELISpot assay to determine immunological response to the native TERT572 peptide, and shows that the patients with no immunological response to native TERT572 were responsive to vaccination with the cryptic 572Y peptide and to later vaccination with the native TERT572 peptide (Kotsakis et al., pages 62-63, Figure 1).  .
Therefore, based on the motivation provided by Georgoulias et al. and Kotsakis et al. provide motivation to treat NSCLC in male patients, patients over 65, patients who have received prior platinum based chemotherapy, and patients with non-squamous NSCLC with the Vx001 vaccine, it would have been obvious to utilize the methodology of the ‘645 patent claims to treat these patient populations with a reasonable expectation of success. Further, based on the teachings of Georgoulias et al. to test for various parameters affecting selection for the clinical trial and to establish baseline values for patients prior to vaccination and within 3 weeks of completion of platinum based chemotherapy, including the testing of blood samples for immune response, it would have been obvious to the skilled artisan at the time of filing to obtain a blood sample from a patient at any time within 3 weeks, such as 3 days, 1 week, 10 days etc.,  after completion of platinum based chemotherapy for an NSCLC and to use the blood sample in the IFN-gamma ELISpot methods of testing blood derived CTL for native TERT572 immunogenicity taught by Kotsakis et al. to establish baseline immunity prior to vaccination with TERT572Y and TERT572 for the treatment of NSCLC with a reasonable expectation of success. 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 16/611,172, hereafter referred to as the ‘172 application. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘172 application independent claim 1 are a species of the instant broader claimed methods in that the ‘172 claim 1 is limited to the treatment of lung cancer in never smokers or light smokers. Claims 2-11, and 13 of the ‘172 recite all the limitations set forth in instant dependent claims 2-12. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, the ‘172 application claims 1-13 render instant claims 1-12 obvious. 
Claims 14-17 of the ‘172 application are a species of instant claims 13-16 in that these contain the same elements and method steps but the ‘172 claims are limited to never smokers or light smokers. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such claim 14-17 of the ‘172 application render instant claims 13-16 obvious. 

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633